DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 1/5/2022. Accordingly, Claims 1-3, 5-7, 17-19, 21-23, 33-35, 37-39, 49-51, 53-55, and 65-105 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining, and means for transmitting in claims 49, 98, 103-104 and means for receiving in claim 100 and means for allocating and means for determining in claim 105. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 2, figure 6 along with paragraph [0042]-[0043] and [0071]-[0074]. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, 33, 49, 74, 83, 92, 101 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	Claim 1 recites the subject matter “wherein the spectral efficiency (for a physical uplink shared channel) is based at least in part on an offset value associated with the first modulation and coding scheme”. However such subject does not seem to be disclosed in the Specification. Paragraph [0062]-[0063] of Applicant Specification discloses “UE 120 may determine spectral efficiency for the uplink control information transmission based at least in part on the spectral efficiency for the PUSCH and the beta offset value” and “SE_UCI=SE_PUSCH/Beta_Offset, where SE_UCI represents a spectral efficiency for uplink control information that UE 120 is to use to determine a modulation and coding scheme”. Examiner suggests clarifying such subject matter and incorporating the subject matter seen in [0062]-[0063] above or specifically pointing out the subject matter regarding “wherein the spectral efficiency (for a physical uplink shared channel) is based at least in part on an offset value associated with the first modulation and coding scheme”. Similar rationale is applied to claims 17, 33, 49, 74, 83, 92, 101 reciting similar subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5-7, 17, 18, 19, 21-23, 33, 34, 37-39, 49, 50, 53-55, 65, 68, 69, 70, 71-72, 74, 75, 79-81, 83-84, 88-90, 92-93, 97-99, 101-102, is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 9912460), in view of Lee (US 8190092)
(method and apparatuses (an apparatus in a UE includes a controller, col3 lines 54-65 and col7 line 55-col8 line 25) are provided for wireless communication comprising determining the parameters for the transmission of UCI (uplink control information) signals in the PUSCH based on the parameters for the transmission of data signals, abstract and col2 lines 60- col3 line 25 and col5 lines 1-10), comprising:
determining, for a transmission of control information (any combination of ACK/NAK, CQI, PMI, and RI signals may also be jointly referred to as uplink control information (UCI) signals, col1 lines 40-48), and based at least in part on a first modulation and coding scheme relating to a first code rate for a payload data transmission, a second modulation and coding scheme, relating to a second code rate (a lower CQI MCS (i.e., lower coding rate, col7 lines 1-20 and col5 lines 10-35), that is different from the first modulation and coding, wherein the second modulation and coding scheme is based at least in part on an offset value associated with the first modulation and coding scheme (the UE adjusts the CQI MCS based upon the indication from the CQI MCS offset and determine the parameters for the transmission of UCI signals in the PUSCH based on the parameters for the transmission of data signals in the PUSCH, col7 lines 6-40 and col3 line 15-25  and col6 lines 50-67 and col8 line 10-40 and col5 lines 10-35); and
transmitting the control information using the second modulation and coding scheme (a UE is configured an offset for the MCS it should use for the CQI transmission and CQI MCS, col8 line 10-40 and col7 lines 20-40 and col6 lines 50-67 and col2 line 60-col3 line 25).
Papasakellariou however fails to disclose a spectral efficiency for a physical uplink shared channel being based at least in part on an offset value associated with the first modulation and coding scheme. Papasakellariou however discloses that the physical channel carrying the data transmission and the UCI transmission is referred to as a physical uplink shared channel (col2 lines 1-5 and col3 lines 16-25 and col4 lines 65-67).  In a similar field of endeavor, Lee discloses each modulation and coding scheme (MCS) have different spectral efficiency, which is a ratio of coding rate to channel bandwidth and spectral efficiency is high or low when codes used have high or low data rates respectively and adaptively select MCSs having high or low spectral efficiencies (a spectral efficiency for a physical uplink shared channel in association with respective MCSs, col2 lines 14-25). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating different MCSs with a respective spectral efficiency in which an MCS is selected based upon desired spectral efficiency as disclosed by Lee into the method for control and data multiplexing involving determining the CQI MCS based upon offset information for transmission as disclosed by Papasakellariou in order to improve the system and provide the system with flexible parameters/requirements related to the transmission of uplink control information based upon a modulation and coding scheme and associated spectral efficiency. In other words, Lee discloses the association of different spectral efficiency with a respective MCS in which Papasakellariou discloses the determination of MCS for transmission based upon offset information in which Examiner correlates to a spectral efficiency (corresponding to CQI MCS in the PUSCH) for a physical uplink shared channel being based at least in part on an offset value associated with the first modulation and coding scheme. 

Regarding claim 71, 80, 89, 98,  Papasakellariou discloses a method of wireless communication performed by a user equipment (UE) (method and apparatuses (an apparatus in a UE includes a controller, col3 lines 54-65 and col7 line 55-col8 line 25) are provided for wireless communication comprising determining the parameters for the transmission of UCI (uplink control information) signals in the PUSCH based on the parameters for the transmission of data signals, abstract and col2 lines 60- col3 line 25 and col5 lines 1-10), comprising:
determining, for a transmission of control information (any combination of ACK/NAK, CQI, PMI, and RI signals may also be jointly referred to as uplink control information (UCI) signals, col1 lines 40-48), and based at least in part on a first modulation and coding scheme relating to a first code rate for a payload data transmission, and a resource allocation for the transmission of the control information (allocating resources to the transmission of control signals and determination of the resources or equivalently of the modulation and coding scheme (MCS) for the CQI/PMI signal transmission in the PUSCH, col3 lines 25-35 and col4 lines 60-67), a second modulation and coding scheme, relating to a second code rate (a lower CQI MCS (i.e., lower coding rate, col7 lines 1-20 and col5 lines 10-35), that is different (the UE adjusts the CQI MCS based upon the indication from the CQI MCS offset and determine the parameters for the transmission of UCI signals in the PUSCH based on the parameters for the transmission of data signals in the PUSCH, col7 lines 6-40 and col3 line 15-25  and col6 lines 50-67 and col8 line 10-40 and col5 lines 10-35); and
transmitting the control information using the second modulation and coding scheme (a UE is configured an offset for the MCS it should use for the CQI transmission and CQI MCS, col8 line 10-40 and col7 lines 20-40 and col6 lines 50-67 and col2 line 60-col3 line 25).
Papasakellariou however fails to disclose a spectral efficiency for a physical uplink shared channel. Papasakellariou however discloses that the physical channel carrying the data transmission and the UCI transmission is referred to as a physical uplink shared channel (col2 lines 1-5 and col3 lines 16-25 and col4 lines 65-67).  In a similar field of endeavor, Lee discloses each modulation and coding scheme (MCS) have different spectral efficiency, which is a ratio of coding rate to channel bandwidth and spectral efficiency is high or low when codes used have high or low data rates respectively and adaptively select MCSs having high or low spectral efficiencies (a spectral efficiency for a physical uplink shared channel in association with respective MCSs, col2 lines 14-25). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating different MCSs with a respective spectral efficiency in which an 

Regarding claim 2, 18, 34, 50, 72, 81, 90, 99, Papasakellariou discloses wherein the second modulation and coding scheme relates to a second modulation order that is different from a first modulation order relating to the first modulation and coding scheme (a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-7 and col3 lines 5-25 and col4 line 65-col5 line 35 and col8 line 8-25).

Regarding claim 3, 19, Papasakellariou discloses receiving the indication of the offset value and the first modulation and coding scheme (dynamically (through SA) or semi-statically (through higher layers) assigned the MCS it should use for the data transmission and using the CQI MCS offset the UE was assigned as part of the configuration parameters through higher layer signaling, col7 lines 20-40 and col8 lines 15-26 and col2 lines 60-67). 

(offset to specify a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-6 and col5 line 55-col6 line 10 and col3 lines 5-25 and col8 lines 8-26).
Regarding claim 6, 22, 38, 54, Papasakellariou discloses wherein the second modulation and coding scheme is determined based at least in part on information in a modulation and coding scheme table; and wherein the modulation and coding scheme table stores information identifying a set of modulation orders and a corresponding set of code rates (Table 1 showing MCS and coding rates, col5 lines 10-55 and col6 lines 35-50).
Regarding claim 7, 23, 39, 55 Papasakellariou discloses wherein the control information is transmitted using a resource allocation determined based at least in part on a quantity of resource elements associated with the second modulation and coding scheme (determination of the resources, or equivalently of the MCS for the CQI/PMI signal transmission in the PUSCH, col4 lines 65-66 and col7 lines 1-6 and col 5 lines 1-10).
Regarding claim 65, 68, 69, 70, Papasakellariou discloses wherein the second code rate is scaled relative to the first code rate based at least in part on a modulation order for the control information relative to a modulation order for the payload data transmission and the offset value (using an offset to specify a lower CQI MCS (i.e., lower coding rate resulting in more CQI coded symbols) than the one resulting from the link to the data MCS and a UE determines the CQI MCS from its assigned data MCS, col7 lines 1-40 and col8 line 10-40 and col3 line 15-25  and col6 lines 50-67).
Regarding claim 74, 83, 92, 101, Papasakellariou fails to disclose the spectral efficiency is based at least in part on an offset value associated with the first modulation and coding scheme. Papasakellariou however discloses that the physical channel carrying the data transmission and the UCI transmission is referred to as a physical uplink shared channel (col2 lines 1-5 and col3 lines 16-25 and col4 lines 65-67).  In a similar field of endeavor, Lee discloses each modulation and coding scheme (MCS) have different spectral efficiency, which is a ratio of coding rate to channel bandwidth and spectral efficiency is high or low when codes used have high or low data rates respectively and adaptively select MCSs having high or low spectral efficiencies (a spectral efficiency for a physical uplink shared channel in association with respective MCSs, col2 lines 14-25). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating different MCSs with a respective spectral efficiency in which an MCS is selected based upon desired spectral efficiency as disclosed by Lee into the method for control and data multiplexing involving determining the CQI MCS based upon offset information for transmission as disclosed by Papasakellariou in order to improve the system and provide the system with flexible parameters/requirements related to the transmission of uplink control information with respects to a modulation and coding scheme and associated spectral efficiency. In other words, Lee discloses the association of different spectral efficiency with a respective MCS in which Papasakellariou discloses the determination of MCS for transmission based upon offset information in which Examiner correlates to a spectral efficiency (corresponding to CQI MCS in the PUSCH) for a physical uplink shared channel being based at least in part on an offset value associated with the first modulation and coding scheme. 

Regarding claim 75, 84, 93, 102,   Papasakellariou discloses wherein the offset value is a scaling value relative to the first modulation and coding scheme (offset to specify a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-6 and col5 line 55-col6 line 10 and col3 lines 5-25 and col8 lines 8-26).
Regarding claim 79, 88, 97, Papasakellariou discloses wherein the second code rate is based on at least one of a quadrature amplitude modulation (QAM) or a scaling factor (offset to specify a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-6 and col5 line 55-col6 line 10 and col3 lines 5-25 and col8 lines 8-26 and col5 lines 10-40). 

Claim 35, 51, 66, 67, 73, 82, 91, 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, in view of Lee, in further view of Cho et al. (US 2011/0206089).

In a similar field of endeavor, Cho discloses PUSCH transmission by a UE be scheduled through UE-specific higher layer signaling such as RRC signaling (UE is configured to receive the indication of the offset value and the first modulation and coding scheme via a radio resource control (RRC) message, [0009]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE via RRC signaling as disclosed by Cho into the method for control and data multiplexing involving assigning a UE with MCS information through higher layer signaling as disclosed by Papasakellariou, and Lee in order to improve the system and provide a flexible means of configuring a UE with the proper parameters for communications, such as via RRC signaling.  

Allowable Subject Matter
Claims 76-78, 85-87, 94-96, and 103-105 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 17-19, 21-23, 33-35, 37-39, 49-51, 53-55, and 65-105 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorokhov et al. (US 2014/0269627) disclosing a code block may be encoded and modulated based on a particular MCS, which is selected based on a spectral efficiency R of a wireless channel via which the code block is transmitted ([0120])
Luo et al. (US 2012/0115534) disclosing eNB may select a different MCS based on the spectral efficiency or channel quality for the various served UEs ([0097]).
Vijayan et al. (US 2005/0122928) disclosing each mode is associated with a particular code rate, a particular modulation scheme, a particular spectral efficiency and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473